DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: “the kitchen components being configured to communicate …” in claims 1 and 10, and “a network layer router configured for providing …” in claim 15.
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 and 20 of U.S. Patent No. 11,223,498. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations are similar in scope with broader recitation and the claims of the instant application are anticipated by the claims of U.S. Patent No. 11,223,498. Please refer to the table below comparing the instant application with U.S. Patent No. 11,223,498.

Instant App. 17/643,994
U.S. Patent 11,223,498
1. A commercial kitchen intelligence system comprising:
a plurality of kitchen components coupled to a data communication network, at least two of the kitchen components being configured to communicate according to different protocols; and
a network appliance coupled to the data communication network,
said network appliance comprising a network appliance processor executing processor-executable instructions for brokering communications among the kitchen components on the data communications network, said instructions, when executed by the network appliance processor, establishing a virtual messaging bus to which the kitchen components are connected to broker the communications among the kitchen components.
1. A commercial kitchen intelligence system for use with a remote portal, the system comprising:
a first commercial kitchen food preparation apparatus comprising a network appliance onboard the first commercial kitchen food preparation apparatus, the network appliance configured to communicate with the remote portal for the first commercial kitchen food preparation apparatus,
said network appliance comprising a network appliance processor executing instructions for establishing a virtual private network connection with the remote portal over the Internet for permitting bi-directional communication between the network appliance and the remote portal; and a second commercial kitchen food preparation apparatus in communication with the network appliance onboard the first commercial kitchen food preparation apparatus and with the remote portal by way of the network appliance onboard the first commercial kitchen food preparation apparatus via the virtual private network connection established by the network appliance.

2. The system of claim 1, wherein the first and second commercial kitchen food preparation apparatuses are configured to communicate according to different protocols; and wherein the network appliance processor executes processor-executable instructions for brokering communications among the first and second commercial kitchen food preparation apparatuses, said instructions, when executed by the network appliance processor, establishing a virtual messaging bus to which the first and second commercial kitchen food preparation apparatuses are connected to broker the communications among the first and second commercial kitchen food preparation apparatuses.

20. The system of claim 1, further comprising at least one commercial kitchen component, and wherein the system further comprises a network switch having at least one port, the at least one port having the at least one commercial kitchen component connected thereto via a data communication network for selectively permitting communication between the remote portal and the at least one commercial kitchen component via the VPN connection.

2. The system of claim 1, wherein the network appliance comprises an application server having the kitchen components coupled thereto via the data communication network for communicating with the kitchen components via the data communication network, the application server including the network appliance processor for executing the processor-executable instructions for brokering communications among the kitchen components via the virtual messaging bus.
3. The system of claim 2, wherein the network appliance comprises an application server having the first and second commercial kitchen food preparation apparatuses coupled thereto for communicating with the first and second commercial kitchen food preparation apparatuses, the application server including the network appliance processor for executing the processor-executable instructions for brokering communications among the first and second commercial kitchen food preparation apparatuses via the virtual messaging bus.

3. The system of claim 2, wherein the processor-executable instructions for brokering communications among the kitchen components comprise instructions for: executing a first virtual agent to provide an interface between a first kitchen component communicating according to a first protocol and the virtual messaging bus; and executing a second virtual agent to provide an interface between a second kitchen component communicating according to a second protocol different than the first protocol and the virtual messaging bus.

4. The system of claim 2, wherein the processor-executable instructions for brokering communications among the first and second commercial kitchen food preparation apparatuses comprise instructions for: executing a first virtual agent to provide an interface between the first commercial kitchen food preparation apparatus communicating according to a first protocol and the virtual messaging bus; and executing a second virtual agent to provide an interface between the second commercial kitchen food preparation apparatus communicating according to a second protocol different than the first protocol and the virtual messaging bus.

4. The system of claim 3, wherein the first and second virtual agents establish a publish/subscribe messaging pattern therebetween on the virtual messaging bus.

5. The system of claim 4, wherein the first and second virtual agents establish a publish/subscribe messaging pattern therebetween on the virtual messaging bus.
5. The system of claim 3, wherein the first and second virtual agents establish a message queue paradigm therebetween on the virtual messaging bus.
6. The system of claim 4, wherein the first and second virtual agents establish a message queue paradigm therebetween on the virtual messaging bus.

6. The system of claim 1, further comprising a non-transitory computer-readable medium having the processor-executable instructions for brokering communications among the kitchen components stored thereon.
8. The system of claim 2, further comprising a non-transitory computer-readable medium having the processor-executable instructions for brokering communications among the first and second commercial kitchen food preparation apparatuses stored thereon.

7. The system of claim 1, further comprising one or more point-of-sale terminals coupled to the data communications network, said point-of-sale terminals communicating with one or more of the kitchen components via the network appliance.
9. The system of claim 2, further comprising one or more point-of-sale terminals in communication with the first and second commercial kitchen food preparation apparatuses via the network appliance.
8. The system of claim 1, wherein the kitchen components comprise one or more of the following: a product holding unit, a fryer, a microwave, a grill, a dough conditioning cabinet, or an oven.

10. The system of claim 2, wherein the first and second commercial kitchen food preparation apparatuses comprise one or more of the following: a product holding unit, a fryer, a microwave, a grill, a dough conditioning cabinet, or an oven.

9. The system of claim 1, wherein the network appliance comprises a network switch having a plurality of ports, at least two of the ports having the kitchen components connected thereto via the data communication network.
11. The system of claim 2, wherein the network appliance comprises a network switch having a plurality of ports, at least two of the ports having the first and second commercial kitchen food preparation apparatuses connected thereto.

10. A network appliance for use in a commercial kitchen comprising:
a network switch having a plurality of ports, at least two of the ports having kitchen components connected thereto via a data communication network, the kitchen components being configured to communicate according to different protocols; and
an application server coupled to the switch for communicating with the kitchen components via the data communication network, the application server executing processor-executable instructions for brokering communications among the kitchen components, said instructions, when executed by the application server, establishing a virtual messaging bus to which the kitchen components are connected to broker the communications among the kitchen components.

1. A commercial kitchen intelligence system for use with a remote portal, the system comprising:
a first commercial kitchen food preparation apparatus comprising a network appliance onboard the first commercial kitchen food preparation apparatus, the network appliance configured to communicate with the remote portal for the first commercial kitchen food preparation apparatus,
said network appliance comprising a network appliance processor executing instructions for establishing a virtual private network connection with the remote portal over the Internet for permitting bi-directional communication between the network appliance and the remote portal; and a second commercial kitchen food preparation apparatus in communication with the network appliance onboard the first commercial kitchen food preparation apparatus and with the remote portal by way of the network appliance onboard the first commercial kitchen food preparation apparatus via the virtual private network connection established by the network appliance.

13. The system of claim 1, wherein the network appliance includes: a network switch having a plurality of ports, at least two of the ports having the first and second commercial kitchen food preparation apparatuses connected thereto, the first and second commercial kitchen food preparation apparatuses being configured to communicate according to different protocols; and an application server coupled to the switch for communicating with the first and second commercial kitchen food preparation apparatuses, the application server executing processor-executable instructions for brokering communications among the first and second commercial kitchen food preparation apparatuses, said instructions, when executed by the application server, establishing a virtual messaging bus to which the first and second commercial kitchen food preparation apparatuses are connected to broker the communications among the first and second commercial kitchen food preparation apparatuses.

20. The system of claim 1, further comprising at least one commercial kitchen component, and wherein the system further comprises a network switch having at least one port, the at least one port having the at least one commercial kitchen component connected thereto via a data communication network for selectively permitting communication between the remote portal and the at least one commercial kitchen component via the VPN connection.

11. The appliance of claim 10, wherein the processor-executable instructions for brokering communications among the kitchen components comprise instructions for: executing a first virtual agent to provide an interface between a first kitchen component communicating according to a first protocol and the virtual messaging bus; and executing a second virtual agent to provide an interface between a second kitchen component communicating according to a second protocol different than the first protocol and the virtual messaging bus.

14. The appliance system of claim 13, wherein the processor-executable instructions for brokering communications among the first and second commercial kitchen food preparation apparatuses comprise instructions for: executing a first virtual agent to provide an interface between the first commercial kitchen food preparation apparatus communicating according to a first protocol and the virtual messaging bus; and executing a second virtual agent to provide an interface between the second commercial kitchen food preparation apparatus communicating according to a second protocol different than the first protocol and the virtual messaging bus.

12. The appliance of claim 11, wherein the first and second virtual agents establish one or more of the following: a publish/subscribe messaging pattern on the virtual messaging bus between the first and second virtual agents, or a message queue paradigm on the virtual messaging bus between the first and second virtual agents.
15. The system of claim 14, wherein the first and second virtual agents establish one or more of the following: a publish/subscribe messaging pattern on the virtual messaging bus between the first and second virtual agents, or a message queue paradigm on the virtual messaging bus between the first and second virtual agents.
13. The appliance of claim 10, further comprising one or more network connections coupled to the network switch for connecting the kitchen components to the virtual messaging bus established by the application server.

16. The system of claim 13, further comprising one or more network connections coupled to the network switch for connecting the first and second commercial kitchen food preparation apparatuses to the virtual messaging bus established by the application server.

14. The appliance of claim 13, wherein the network connections are configured to physically connect the kitchen components to the network switch via a local area network.

17. The system of claim 16, wherein the network connections are configured to physically connect the first and second commercial kitchen food preparation apparatuses to the network switch.

15. The appliance of claim 10, further comprising a network layer router configured for providing Payment Card Industry (PCI) compliant secure communications between one or more point-of-sale terminals and the application server.

18. The system of claim 13, further comprising a network layer router configured for providing Payment Card Industry (PCI) compliant secure communications between one or more point-of-sale terminals and the application server.
21. The system of claim 3, wherein the processor-executable instructions for brokering communications among the kitchen components comprise instructions for the first and second virtual agents to communicate via the virtual messaging bus according to an agnostic protocol.

7. The system of claim 4, wherein the processor-executable instructions for brokering communications among the first and second commercial kitchen food preparation apparatuses comprise instructions for the first and second virtual agents to communicate via the virtual messaging bus according to an agnostic protocol.

22. The system of claim 1, wherein the plurality of kitchen components and the network appliance are located at a commercial food preparation establishment, and wherein the data communication network is a local data communication network of the food preparation establishment, the plurality of kitchen components and the network appliance being locally connected to the local data communication network.

12. The system of claim 2, wherein the of first and second commercial kitchen food preparation apparatuses and the network appliance are located at a commercial food preparation establishment, the plurality of first and second commercial kitchen food preparation apparatuses and the network appliance being locally connected at the commercial food preparation establishment.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1-3, 6, 8-11, 13-14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US 2014/0215065, filed in IDS) in view of Dixon et al. (US 2012/0011233, filed in IDS) and Hoeh et al. (US 2013/0035924, filed in IDS).
Regarding Claim 1, Fisher teaches a commercial kitchen intelligence system ([0002] This disclosure generally relates to kitchen and laundry appliances, and this disclosure more particularly relates to a multiple protocol communication system for facilitating communication between such appliances and a network) comprising:
a plurality of kitchen components coupled to a data communication network ([0004] the provision of a communication apparatus for facilitating communication between household appliances, such as kitchen and laundry appliances, and a network), at least two of the kitchen components being configured to communicate according to different protocols ([0015] appliances 10 are directed to a multiple protocol communication system for facilitating communication between the appliances and a network; FIG. 1 and FIG. 2).
	However, Fisher does not teach a network appliance coupled to the data communication network, said network appliance comprising a network appliance processor executing processor-executable instructions for brokering communications among the kitchen components on the data communications network, said instructions, when executed by the network appliance processor, establishing a virtual messaging bus to which the kitchen components are connected to broker the communications among the kitchen components.
	In an analogous art, Dixon teaches a network appliance coupled to the data communication network ([0022] Operating as a gateway or communication interface such as interface 109 of FIG. 1), said network appliance comprising a network appliance processor executing processor-executable instructions ([0021] Computing system 200 may include a processor 201, random access memory (RAM) 203, read only memory (ROM) 205, network adapter 207, input/output adapter 209 and database 211. Processor 201 may operate to perform mathematical calculations and other processes to assist in the execution of computer executable instructions) for brokering communications among the kitchen components on the data communications network ([0022] Operating as a gateway or communication interface such as interface 109 of FIG. 1, computing system 200 may be configured to convert signals from a first protocol, e.g., protocol A, into one or more other protocols such as protocols B and C and vice versa. These signals may be converted into protocols B and C, respectively, if devices 213a and 213b are incompatible with protocol A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Dixon’s protocol conversion method with Fisher’s system so that devices are able to communicate with one another by providing interfacing capability and compatibility ([Dixon [0002]). Communication interface 109 may be compatible with all of the various protocols used by client devices 111 and provide protocol conversion functionality so that client devices 111 may communicate with one another and with service provider network 105 without having to understand the other protocols (Dixon [0019]). Thus, a more robust and diversified kitchen system can be built with components from different providers.
The combination of Fisher and Dixon does not teach said instructions, when executed by the network appliance processor, establishing a virtual messaging bus to which the kitchen components are connected to broker the communications among the kitchen components.
In an analogous art, Hoeh teaches said instructions, when executed by the network appliance processor, establishing a virtual messaging bus to which the kitchen components are connected to broker the communications among the kitchen components ([0019] The virtual bus server application 18 comprises software modules or instructions to manage the routing of data messages between different applications, hardware modules, or both via one or more dynamic link library interfaces; [0017] the virtual bus server application 18 provides the necessary link to manage and route data messages between the first application program 12 and the first hardware module 36 and/or between the first application program 12 and the second hardware module 42 (or its associated second application program 38). The virtual bus server application 18 may support the first hardware module 36 operating on a different data transmission speed and protocol data bus, than the primary data bus 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Hoeh’s method with Fisher’s system so that the system can support network elements (e.g., hardware) without using a custom dynamic link library or a dynamic link library that contains opaque or proprietary code from another supplier. In addition, there is a need for a platform that primarily relies upon a well-tested interaction of the custom hardware dynamic link library with the operating system running on the data processing system such that the application is somewhat isolated from the operation the custom hardware dynamic link library (Hoeh [0002]). Thus, without using a custom dynamic library, the cost of the system can be reduced, and a more generic messaging bus with inter-operability among different hardware components can be accomplished.

Regarding Claim 2, Fisher teaches the network appliance comprises an application server having the kitchen components coupled thereto via the data communication network for communicating with the kitchen components via the data communication network (Fisher [0004] the provision of a communication apparatus for facilitating communication between household appliances, such as kitchen and laundry appliances, and a network).
However, Fisher does not teach the application server including the network appliance processor for executing the processor-executable instructions for brokering communications among the kitchen components via the virtual messaging bus.
In an analogous art, Dixon teaches the application server including the network appliance processor for executing the processor-executable instructions for brokering communications among the kitchen components via the virtual messaging bus ([0021] Computing system 200 may include a processor 201, random access memory (RAM) 203, read only memory (ROM) 205, network adapter 207, input/output adapter 209 and database 211. Processor 201 may operate to perform mathematical calculations and other processes to assist in the execution of computer executable instructions; [0022] Operating as a gateway or communication interface such as interface 109 of FIG. 1, computing system 200 may be configured to convert signals from a first protocol, e.g., protocol A, into one or more other protocols such as protocols B and C and vice versa. These signals may be converted into protocols B and C, respectively, if devices 213a and 213b are incompatible with protocol A; [0030] Upon determining the action to be taken and the devices associated with those actions, the device management system may generate an appropriate instruction or message in step 330. The message and/or instructions may then be transmitted to an intended recipient device in step 335. The instruction or message may initially be formatted according to a protocol compatible with the device management system and in some instances).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Dixon’s method with Fisher’s system so that devices are able to communicate with one another by providing interfacing capability and compatibility ([Dixon [0002]). Communication interface 109 may be compatible with all of the various protocols used by client devices 111 and provide protocol conversion functionality so that client devices 111 may communicate with one another and with service provider network 105 without having to understand the other protocols (Dixon [0019]). Thus, a more robust and diversified kitchen system can be built with components from different providers.

Regarding Claim 3, Fisher does not teach the processor-executable instructions for brokering communications among the kitchen components comprise instructions for: executing a first virtual agent to provide an interface between a first kitchen component communicating according to a first protocol and the virtual messaging bus; and executing a second virtual agent to provide an interface between a second kitchen component communicating according to a second protocol different than the first protocol and the virtual messaging bus.
In an analogous art, Dixon teaches the processor-executable instructions for brokering communications among the kitchen components ([0021] Computing system 200 may include a processor 201, random access memory (RAM) 203, read only memory (ROM) 205, network adapter 207, input/output adapter 209 and database 211. Processor 201 may operate to perform mathematical calculations and other processes to assist in the execution of computer executable instructions; [0022] Operating as a gateway or communication interface such as interface 109 of FIG. 1, computing system 200 may be configured to convert signals from a first protocol, e.g., protocol A, into one or more other protocols such as protocols B and C and vice versa. These signals may be converted into protocols B and C, respectively, if devices 213a and 213b are incompatible with protocol A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Dixon’s method with Fisher’s system so that devices are able to communicate with one another by providing interfacing capability and compatibility ([Dixon [0002]). Communication interface 109 may be compatible with all of the various protocols used by client devices 111 and provide protocol conversion functionality so that client devices 111 may communicate with one another and with service provider network 105 without having to understand the other protocols (Dixon [0019]). Thus, a more robust and diversified kitchen system can be built with components from different providers.
The combination of Fisher and Dixon does not teach instructions for: executing a first virtual agent to provide an interface between a first kitchen component communicating according to a first protocol and the virtual messaging bus; and executing a second virtual agent to provide an interface between a second kitchen component communicating according to a second protocol different than the first protocol and the virtual messaging bus.
In an analogous art, Hoeh teaches instructions for: executing a first virtual agent to provide an interface between a first kitchen component communicating according to a first protocol and the virtual messaging bus; and executing a second virtual agent to provide an interface between a second kitchen component communicating according to a second protocol different than the first protocol and the virtual messaging bus ([0019] The virtual bus server application 18 comprises software modules or instructions (i.e., virtual agent) to manage the routing of data messages between different applications, hardware modules, or both via one or more dynamic link library interfaces; [0017] the virtual bus server application 18 provides the necessary link to manage and route data messages between the first application program 12 and the first hardware module 36 and/or between the first application program 12 and the second hardware module 42 (or its associated second application program 38). The virtual bus server application 18 may support the first hardware module 36 operating on a different data transmission speed and protocol data bus, than the primary data bus 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Hoeh’s method with Fisher’s system so that the system can support network elements (e.g., hardware) without using a custom dynamic link library or a dynamic link library that contains opaque or proprietary code from another supplier. In addition, there is a need for a platform that primarily relies upon a well-tested interaction of the custom hardware dynamic link library with the operating system running on the data processing system such that the application is somewhat isolated from the operation the custom hardware dynamic link library (Hoeh [0002]). Thus, without using a custom dynamic library, the cost of the system can be reduced, and a more generic messaging bus with inter-operability among different hardware components can be accomplished.

Regarding Claim 6, Fisher does not teach a non-transitory computer-readable medium having the processor-executable instructions for brokering communications among the kitchen components stored thereon.
In an analogous art, Dixon teaches a non-transitory computer-readable medium having the processor-executable instructions for brokering communications among the kitchen components stored thereon ([0021] Computing system 200 may include a processor 201, random access memory (RAM) 203, read only memory (ROM) 205, network adapter 207, input/output adapter 209 and database 211. Processor 201 may operate to perform mathematical calculations and other processes to assist in the execution of computer executable instructions; [0042] The methods and features recited herein may further be implemented through any number of computer readable media (e.g., memory) that are able to store computer readable instructions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Dixon’s method with Fisher’s system so that devices are able to communicate with one another by providing interfacing capability and compatibility ([Dixon [0002]). Communication interface 109 may be compatible with all of the various protocols used by client devices 111 and provide protocol conversion functionality so that client devices 111 may communicate with one another and with service provider network 105 without having to understand the other protocols (Dixon [0019]). Because the protocol conversion instructions are in the non-transitory computer-readable medium, any combinations of protocols can be easily configured in the medium. Therefore, a flexible kitchen system can be built with components changed to different providers.

Regarding Claim 8, the combination of Fisher, Dixon and Hoeh, specifically Fisher teaches the kitchen components comprise one or more of the following: a product holding unit, a fryer, a microwave, a grill, a dough conditioning cabinet, or an oven ([0011] The kitchen appliance(s) may be one or more of an oven, stove, range, warmer, toaster, microwave oven, dishwasher, refrigerator, freezer, icemaker, and coffee maker).

Regarding Claim 9, the combination of Fisher, Dixon and Hoeh, specifically Fisher teaches the network appliance comprises a network switch having a plurality of ports, at least two of the ports having the kitchen components connected thereto via the data communication network ([0015] Examples of suitable interfaces may include, but are not limited to, universal serial bus (USB) ports, serial ports and parallel ports).

Regarding Claim 10, Fisher teaches a network appliance for use in a commercial kitchen ([0002] This disclosure generally relates to kitchen and laundry appliances, and this disclosure more particularly relates to a multiple protocol communication system for facilitating communication between such appliances and a network) comprising:
a network switch having a plurality of ports ([0015] Examples of suitable interfaces may include, but are not limited to, universal serial bus (USB) ports, serial ports and parallel ports), at least two of the ports having kitchen components connected thereto via a data communication network ([0004] the provision of a communication apparatus for facilitating communication between household appliances, such as kitchen and laundry appliances, and a network), the kitchen components being configured to communicate according to different protocols ([0015] appliances 10 are directed to a multiple protocol communication system for facilitating communication between the appliances and a network; FIG. 1 and FIG. 2).
However, Fisher does not teach an application server coupled to the switch for communicating with the kitchen components via the data communication network, the application server executing processor-executable instructions for brokering communications among the kitchen components, said instructions, when executed by the application server, establishing a virtual messaging bus to which the kitchen components are connected to broker the communications among the kitchen components.
In an analogous art, Dixon teaches an application server coupled to the switch for communicating with the kitchen components via the data communication network ([0022] Operating as a gateway or communication interface such as interface 109 of FIG. 1), the application server executing processor-executable instructions ([0021] Computing system 200 may include a processor 201, random access memory (RAM) 203, read only memory (ROM) 205, network adapter 207, input/output adapter 209 and database 211. Processor 201 may operate to perform mathematical calculations and other processes to assist in the execution of computer executable instructions) for brokering communications among the kitchen components ([0022] Operating as a gateway or communication interface such as interface 109 of FIG. 1, computing system 200 may be configured to convert signals from a first protocol, e.g., protocol A, into one or more other protocols such as protocols B and C and vice versa. These signals may be converted into protocols B and C, respectively, if devices 213a and 213b are incompatible with protocol A; [0030] Upon determining the action to be taken and the devices associated with those actions, the device management system may generate an appropriate instruction or message in step 330. The message and/or instructions may then be transmitted to an intended recipient device in step 335. The instruction or message may initially be formatted according to a protocol compatible with the device management system and in some instances).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Dixon’s protocol conversion method with Fisher’s system so that devices are able to communicate with one another by providing interfacing capability and compatibility ([Dixon [0002]). Communication interface 109 may be compatible with all of the various protocols used by client devices 111 and provide protocol conversion functionality so that client devices 111 may communicate with one another and with service provider network 105 without having to understand the other protocols (Dixon [0019]). Thus, a more robust and diversified kitchen system can be built with components from different providers.
The combination of Fisher and Dixon does not teach said instructions, when executed by the application server, establishing a virtual messaging bus to which the kitchen components are connected to broker the communications among the kitchen components.
In an analogous art, Hoeh teaches said instructions, when executed by the application server, establishing a virtual messaging bus to which the kitchen components are connected to broker the communications among the kitchen components ([0019] The virtual bus server application 18 comprises software modules or instructions to manage the routing of data messages between different applications, hardware modules, or both via one or more dynamic link library interfaces; [0017] the virtual bus server application 18 provides the necessary link to manage and route data messages between the first application program 12 and the first hardware module 36 and/or between the first application program 12 and the second hardware module 42 (or its associated second application program 38). The virtual bus server application 18 may support the first hardware module 36 operating on a different data transmission speed and protocol data bus, than the primary data bus 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Hoeh’s method with Fisher’s system so that the system can support network elements (e.g., hardware) without using a custom dynamic link library or a dynamic link library that contains opaque or proprietary code from another supplier. In addition, there is a need for a platform that primarily relies upon a well-tested interaction of the custom hardware dynamic link library with the operating system running on the data processing system such that the application is somewhat isolated from the operation the custom hardware dynamic link library (Hoeh [0002]). Thus, without using a custom dynamic library, the cost of the system can be reduced, and a more generic messaging bus with inter-operability among different hardware components can be accomplished.

Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in Claim 3.
Regarding Claim 13, Fisher does not teach one or more network connections coupled to the network switch for connecting the kitchen components to the virtual messaging bus established by the application server.
In an analogous art, Dixon teaches one or more network connections coupled to the network switch for connecting the kitchen components to the virtual messaging bus established by the application server ([0030] Upon determining the action to be taken and the devices associated with those actions, the device management system may generate an appropriate instruction or message in step 330. The message and/or instructions may then be transmitted to an intended recipient device in step 335. The instruction or message may initially be formatted according to a protocol compatible with the device management system and in some instances).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Dixon’s method with Fisher’s system so that a more flexible message format and structure can be implemented during the communications between the kitchen components. Thus, a more robust and diversified kitchen system can be built with components from different providers.

Regarding Claim 14, the combination of Fisher, Dixon and Hoeh, specifically Fisher teaches the network connections are configured to physically connect the kitchen components to the network switch via a local area network ([0016] Whereas the communication adapters 18 may be characterized as being part of, or otherwise closely associated with, the respective appliances 10, at the same time the communication adapters may also be characterized as being part of a local area network 20 whether configured for wired or wireless communication. In accordance with one aspect of the present disclosure, the local area network 20 may further includes at least one router 22 (e.g., an intermediate communication apparatus) for communicating with the communication adapters 18).

Regarding Claim 22, the combination of Fisher, Dixon and Hoeh, specifically Fisher teaches the plurality of kitchen components and the network appliance are located at a commercial food preparation establishment, and wherein the data communication network is a local data communication network of the food preparation establishment, the plurality of kitchen components and the network appliance being locally connected to the local data communication network ([0018] Whereas only a single local area network 20/router 22 and two appliances 10 are shown in FIG. 1, other aspects of the communication system may include numerous of the local area networks 20/numerous of the routers 22/numerous of the appliances 10 (see, e.g., FIG. 2). Each of the local area networks 20 may optionally include other suitable devices, such as a communication adapter 24 of a local computer 26. In one example, the local computer 26 may be operative for providing or otherwise initiating notifications about the appliances 10 and/or the communication data originating therefrom and providing such notifications in an appropriate form, and/or for serving as a repository for data associated with the appliances 10, the local area network 20, and/or the router 22, and/or for providing information about one or more of the appliances 10 and/or the communication data originating therefrom).

Claims 4-5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher in view of Dixon et al., Hoeh et al. and Azulai (US 2008/0133646, filed in IDS).
Regarding Claim 4, the combination of Fisher, Dixon and Hoeh does not teach the first and second virtual agents establish a publish/subscribe messaging pattern therebetween on the virtual messaging bus.
In an analogous art, Azulai teaches the first and second virtual agents establish a publish/subscribe messaging pattern therebetween on the virtual messaging bus ([0012] MOM architectures also support asynchronous message delivery, and the ability of applications (components) in a network to subscribe to messages and to publish messages; [0036] a smart publish/subscribe function, which more easily enables agents to provide information related to published information and/or to information to which the agent wishes to subscribe).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Azulai’s method with Fisher’s system so that each of the kitchen components can easily detect addition or deletion of other kitchen components. Therefore, the messaging system can be updated with the active components and message links can be set up correctly.

Regarding Claim 5, the combination of Fisher, Dixon and Hoeh does not teach the first and second virtual agents establish a message queue paradigm therebetween on the virtual messaging bus.
In an analogous art, Azulai teaches the first and second virtual agents establish a message queue paradigm therebetween on the virtual messaging bus ([0061] A distributed queue manager 250 is optionally and preferably provided for managing messages and/or information (optionally including portions of messages) that are distributed between a plurality of agents 100; [0210] The core logic also places the message in the queue at the outgoing message logic, which prioritizes the message within the queue as previously described).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Azulai’s method with Fisher’s system so that messages for the destination components will can always be processed, and components with different processing speeds can be integrated. Therefore, a more diversified system can be built.

Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in Claim 4.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher in view of Dixon et al., Hoeh et al. and Mobini (US 2015/0149365, filed in IDS).
Regarding Claim 7, the combination of Fisher, Dixon and Hoeh does not teach one or more point-of-sale terminals coupled to the data communications network, said point-of-sale terminals communicating with one or more of the kitchen components via the network appliance.
In an analogous art, Mobini teaches one or more point-of-sale terminals coupled to the data communications network, said point-of-sale terminals communicating with one or more of the kitchen components via the network appliance ([0043] lines 9-15, examples of merchant systems include, but are not limited to, a point of sale system (POS), … A merchant system further may include one or more additional data processing systems, e.g., back-end servers, coupled to the POS, kiosk, or the like, via a communication channel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Mobini’s POS with Fisher’s system so that the payment card utilizes the merchant system as an intermediary to communicate with one or more other networked systems thereby taking advantage of any network adapters that may be included within the merchant system, but not included in the payment card itself (Mobini [0037]). Moreover, an integrated system with POS can further optimize the inventory flow and operation s within the intelligent kitchen system.

Regarding Claim 15, the combination of Fisher, Dixon and Hoeh does not teach a network layer router configured for providing Payment Card Industry (PCI) compliant secure communications between one or more point-of-sale terminals and the application server.
In an analogous art, Mobini teaches a network layer router configured for providing Payment Card Industry (PCI) compliant secure communications ([0036] line 16, payment card interface) between one or more point-of-sale terminals and the application server ([0043] lines 9-15, examples of merchant systems include, but are not limited to, a point of sale system (POS), … A merchant system further may include one or more additional data processing systems, e.g., back-end servers, coupled to the POS, kiosk, or the like, via a communication channel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Mobini’s POS with Fisher’s system so that the payment card utilizes the merchant system as an intermediary to communicate with one or more other networked systems thereby taking advantage of any network adapters that may be included within the merchant system, but not included in the payment card itself (Mobini [0037]). Moreover, an integrated system with POS can further optimize the inventory flow and operation s within the intelligent kitchen system.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher in view of Dixon et al., Hoeh et al. and Read (US 2004/0028035, filed in IDS).
	Regarding Claim 21, the combination of Fisher and Dixon does not teach the processor-executable instructions for brokering communications among the kitchen components comprise instructions for the first and second virtual agents to communicate via the virtual messaging bus according to an agnostic protocol.
	In an analogous art, Hoeh teaches the processor-executable instructions for brokering communications among the kitchen components comprise instructions for the first and second virtual agents to communicate via the virtual messaging bus ([0019] The virtual bus server application 18 comprises software modules or instructions (i.e., virtual agent) to manage the routing of data messages between different applications, hardware modules, or both via one or more dynamic link library interfaces; [0017] the virtual bus server application 18 provides the necessary link to manage and route data messages between the first application program 12 and the first hardware module 36 and/or between the first application program 12 and the second hardware module 42 (or its associated second application program 38). The virtual bus server application 18 may support the first hardware module 36 operating on a different data transmission speed and protocol data bus, than the primary data bus 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Hoeh’s method with Fisher’s system so that the system can support network elements (e.g., hardware) without using a custom dynamic link library or a dynamic link library that contains opaque or proprietary code from another supplier. In addition, there is a need for a platform that primarily relies upon a well-tested interaction of the custom hardware dynamic link library with the operating system running on the data processing system such that the application is somewhat isolated from the operation the custom hardware dynamic link library (Hoeh [0002]). Thus, without using a custom dynamic library, the cost of the system can be reduced, and a more generic messaging bus with inter-operability among different hardware components can be accomplished.
The combination of Fisher, Dixon and Hoeh does not teach communicate according to agnostic protocol.
In an analogous art, Read teaches communicate according to agnostic protocol ([0127] The proxy interface agent 11 may operate in one of a number of modes depending on operational requirements. Principally it can be either protocol agnostic or protocol aware).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Read’s method with Fisher’s system so that the most flexible operating mode can be achieved because it allows terminals employing new protocols to be added to the private network without upgrading the proxy interface agents (Read [0127]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Frank et al. (US 2004/0258059) teaches kitchen with multiple appliances coupled by a wireless virtual bus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU-WEN CHANG/Examiner, Art Unit 2413